Judgment of the Supreme Court, Queens County, rendered August 26,1968 on resentence, affirmed. No opinion. Appeal from order of the same court dated October 7, 1968 dismissed. No appeal lies from an order denying a motion to vacate a resentence, which motion was upon a ground other than in the nature of coram nobis. In any event, the contention raised on the motion was considered on the above appeal from the judgment rendered on resentence. Beldock, P. J., Christ, Martuscello, Brennan and Benjamin, JJ., concur.